EXHIBIT 10.2

 

AMENDMENT, WAIVER AND CONSENT AGREEMENT

 

This AMENDMENT, WAIVER AND CONSENT AGREEMENT (this “Agreement”), dated as of
October 28, 2016, is entered into by and among Archie Bennett, Jr. and Monty J.
Bennett (collectively, the “LP Transferors”); Remington Holdings GP, LLC, a
Delaware limited liability company and the general partner of the Target (the
“General Partner”) (each of the LP Transferors and the General Partner
individually, a “Remington Holder” and collectively, the “Remington Holders”);
MJB Investments, LP (“MJB Investments”); Mark A. Sharkey (“Sharkey”); Remington
Holdings, LP, a Delaware limited partnership (the “Target”); Ashford, Inc., a
Delaware corporation (the “Company”); Ashford Advisors, Inc., a Delaware
corporation and wholly owned subsidiary of the Company (“Newco”); Remington
Hospitality Management, Inc., a Delaware corporation and wholly owned subsidiary
of Newco (“Newco Sub”); Ashford GP Holdings I, LLC, a Delaware limited liability
company and wholly owned subsidiary of Newco (“GP Holdings I”); and Remington GP
Holdings, LLC, a Delaware limited liability company and wholly owned subsidiary
of Newco Sub (“GP Holdings”).

 

WHEREAS, the Parties have entered into an Acquisition Agreement, dated as of
September 17, 2015 (as amended, the “Acquisition Agreement”);

 

WHEREAS, Ashford Inc., a Delaware corporation (“Ashford Inc.”), desires to
become domiciled in the State of Maryland (whether through reincorporation,
merger or conversion, the “Reincorporation”);

 

WHEREAS, the Parties desire to consent to the Reincorporation, to waive any
breach, right of termination, default or event of default arising under the
Acquisition Agreement as a result of the Reincorporation and to amend the
Acquisition Agreement to accommodate the Reincorporation; and

 

WHEREAS, pursuant to Section 11.08 of the Acquisition Agreement, (i) the
Acquisition Agreement may only be amended, modified or supplemented by an
agreement in writing signed by each Party and (ii) any waiver by any Party must
be explicitly set forth in writing and signed by the Party so waiving in order
to be effective.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.              Definitions. Capitalized terms used but not defined in this
Agreement have the respective meanings assigned to them in the Acquisition
Agreement.

 

2.              Consent.  The Parties other than the Company hereby consent to
the Reincorporation and, pursuant to Section 11.06 of the Acquisition Agreement,
the assignment by operation of law of the Company’s rights and obligations under
the Acquisition Agreement to its successor domiciled in the State of Maryland.

 

3.              Waiver. As of the date first written above (the “Effective
Date”), the Parties other than the Company hereby irrevocably and forever waive
any breach, right of termination, default or event of default arising under the
Acquisition Agreement as a result of the Reincorporation to the extent such
breach, termination right, default or event of default arises or would arise as
a result of the Reincorporation.

 

4.              Amendment.  Pursuant to Section 11.08 of the Acquisition
Agreement, in connection with and to accommodate the Reincorporation, the
Acquisition Agreement is hereby amended as follows:

 

a.              The following definition is hereby added to the Acquisition
Agreement:

 

“‘MGCL’ means the Maryland General Corporation Law.”

 

--------------------------------------------------------------------------------


 

b.              Section 4.01 of the Acquisition Agreement is hereby amended and
restated in its entirety as follows (words that are struck through are deleted
and words that are double underlined are added):

 

“The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Delaware State of Maryland and has full
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry out its business as it is
currently conducted.  The Company has full corporate power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
the Company is a party, to carry out its obligations under this Agreement and
the other Transaction Documents and to consummate the Transactions.  The Company
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary, except where failure to be so licensed, qualified or in good standing
would not have a Company Material Adverse Effect.  The execution and delivery by
the Company of this Agreement and any other Transaction Document to which the
Company is a party, the performance by the Company of its obligations under this
Agreement and the other Transaction Documents and the consummation by the
Company of the Transactions have been duly authorized by all requisite corporate
action on the part of the Company, except for approval of the stockholders of
the Company as required under the DGCL MGCL and the rules of the New York Stock
Exchange.  This Agreement has been duly executed and delivered by the Company,
and (assuming due authorization, execution and delivery by the other Parties)
this Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  When the other Transaction Documents to which
the Company is or will be a party have been duly executed and delivered by the
Company (assuming due authorization, execution and delivery by each of the other
parties thereto), such Transaction Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).”

 

c.               Section 4.06 of the Acquisition Agreement is hereby amended and
restated in its entirety as follows (words that are struck through are deleted
and words that are double underlined are added):

 

“Since the date of the Company Balance Sheet, except in connection with the
execution and delivery of this Agreement, and the consummation of the
Transactions and the domiciliation of the Company in the State of Maryland from
the State of Delaware, the business of the Company and each of its Subsidiaries
has been conducted in the ordinary course of business and there has not been or
occurred any Company Material Adverse Effect or any event, condition, change or
effect that could reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.”

 

--------------------------------------------------------------------------------


 

5.              Effect on Agreement.  Upon execution of this Agreement, each
reference in the Acquisition Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import, and each similar reference in any
document related thereto, or executed in connection therewith, shall mean and be
a reference to the Acquisition Agreement as amended by this Agreement, and the
Acquisition Agreement and this Agreement shall be read together and construed as
one single instrument.

 

6.              Miscellaneous. Except as expressly provided in this Agreement,
all of the terms and provisions of the Acquisition Agreement are and will remain
in full force and effect, and are hereby ratified and confirmed by the Parties.
Without limiting the generality of the foregoing, the waiver contained herein
will not be construed as a waiver of any other provision of the Acquisition
Agreement or as a waiver of or consent to any further or future action on the
part of any Party that would require the waiver or consent of any other Party.
This Agreement will be governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule or any other principle that could require the application
of the laws of any other jurisdiction. The headings in this Agreement are for
reference only and do not affect the interpretation of this Agreement. This
Agreement may be executed in counterparts, each of which is deemed an original,
but all of which constitutes one and the same agreement. Delivery of an executed
counterpart of this Agreement electronically or by facsimile shall be effective
as delivery of an original executed counterpart of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
to be effective as of the date first written above.

 

 

/s/ Archie Bennett, Jr.

 

Archie Bennett, Jr.

 

 

 

/s/ Monty J. Bennett

 

Monty J. Bennett

 

 

 

 

 

REMINGTON HOLDINGS, LP

 

 

 

By: REMINGTON HOLDINGS GP, LLC, its general partner

 

 

 

 

By:

/s/ Archie Bennett, Jr.

 

Name:

Archie Bennett, Jr.

 

Title:

Member

 

 

 

 

By:

/s/ Monty J. Bennett

 

Name:

Monty J. Bennett

 

Title:

Member

 

 

 

 

 

 

 

REMINGTON HOLDINGS GP, LLC

 

 

 

 

By:

/s/ Archie Bennett, Jr.

 

Name:

Archie Bennett, Jr.

 

Title:

Member

 

 

 

 

By:

/s/ Monty J. Bennett

 

Name:

Monty J. Bennett

 

Title:

Member

 

 

 

 

 

 

 

ASHFORD, INC.

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

ASHFORD ADVISORS, INC.

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

Chief Operating Officer

 

Signature Page to Amendment, Waiver and Consent

 

--------------------------------------------------------------------------------


 

 

REMINGTON HOSPITALITY MANAGEMENT, INC.

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MJB INVESTMENTS, LP

 

 

 

By: MJB Investments GP, LLC, its general partner

 

 

 

 

By:

/s/ Monty J. Bennett

 

Name:

Monty J. Bennett

 

Title:

Sole Member

 

 

 

 

 

 

 

/s/ Mark A. Sharkey

 

Mark A. Sharkey

 

 

 

 

 

ASHFORD GP HOLDINGS I, LLC

 

 

 

By: Ashford Advisors, Inc., its sole member

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

REMINGTON GP HOLDINGS, LLC

 

 

 

By: Remington Hospitality Management, Inc., its sole member

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

Chief Operating Officer

 

Signature Page to Amendment, Waiver and Consent

 

--------------------------------------------------------------------------------